NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with 
                                          Fed. R. App. P. 32.1




                     United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                       Submitted February 21, 2014*
                                        Decided February 21, 2014

                                                     Before

                                 RICHARD D. CUDAHY, Circuit Judge

                                   FRANK H. EASTERBROOK, Circuit Judge 

                                             DIANE S. SYKES, Circuit Judge                    

No. 13‐3017

JEFFREY HARRIS,                                                  Appeal from the United States District
     Plaintiff‐Appellant,                                        Court for the Western District of
                                                                 Wisconsin.
        v.
                                                                 No. 13‐cv‐486‐bbc
ADAME HASSE,
    Defendant‐Appellee.                                          Barbara B. Crabb,
                                                                 Judge.

                                                   O R D E R


        *
         The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. Thus, the appeal
is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3017                                                                           Page 2

       In this suit under 42 U.S.C. § 1983, Jeffrey Harris alleges that his probation officer
violated his constitutional rights by forcing him, under threat of imprisonment, to
accept an extension of his probation without a hearing. Harris seeks an order staying
“the execution of arrest warrant, and mandatory appearances.” The district court
dismissed the suit at screening without prejudice. 28 U.S.C. § 1915(e)(2).

       We agree with the district court that Harris chose the wrong vehicle to challenge
the extension of his probation. Probation is a form of custody, Minnesota v. Murphy, 465
U.S. 420, 430 (1984); Drollinger v. Milligan, 552 F.2d 1220, 1224 (7th Cir. 1977), and § 1983
cannot be used to attack the fact or length of custody, Preiser v. Rodriguez, 411 U.S. 475,
489–90 (1973); Williams v. Wisconsin, 336 F.3d 576, 579–80 (7th Cir. 2003). Instead, Harris
may pursue his grievance only in a collateral action after exhausting his available state
remedies. See 28 U.S.C. § 2254; Williams, 336 F.3d at 579–80; Drollinger, 552 F.2d at
1224–25. 
                                                                                 AFFIRMED.